ACCEPTED
                                                                                                           12-15-00095-CR
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                            TYLER, TEXAS
                                                                                                       9/3/2015 9:45:59 AM
                                                                                                                 Pam Estes
                                                                                                                    CLERK




                                                                                    FILED IN
                                                                            12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                             9/3/2015 9:45:59 AM
 SMITH COUNTY COURTHOUSE
   100 N. BROADWAY 4t h Floor
                                       D. Matt Bingham                          TELEPHONE: (903) 535-0520
                                                                                    PAM ESTES
                                                                                 TELECOPIER:  (903) 590-1719
                                       Criminal District Attorney                     Clerk
      TYLER, TEXAS 75702                                                          Jennifer Barfield, Office Manager
                                            Smith County
April Allison Sikes, First Assistant                                              Michael J. West. Appellate Chief



        Ms. Cathy Lusk, Clerk
        12th Court of Appeals
        1517 W Front St., Ste. 354
        Tyler, TX 75701

        September 3, 2015

        RE: Morrow v. State, Cause Number 12-15-00095-CR

        Dear Ms. Lusk:

              The State acknowledges receipt of the brief filed by Appellant’s counsel pursuant
        to Anders v. California, 386 U.S. 738 (1967), in the above-listed cause(s). The brief
        presents no claims of error; therefore, the State has no points to which to respond. See
        TEX. R. APP. P. 38.2(a)(2). The State will not file any further response unless the Court
        decides that the appeal is not frivolous and orders one. See Anders, 386 U.S. at 744;
        High v. State, 573 S.W.2d 807, 810 (Tex.Crim.App. 1978).

                                               Respectfully submitted,

                                               D. MATT BINGHAM
                                               Criminal District Attorney
                                               Smith County, Texas


                                                 /s/ Michael J. West
                                               _______________________
                                               Michael J. West
                                               Assistant Criminal District Attorney
                                               SBOT# 21203300
                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the State’s acknowledgment of filing of an Anders

brief was served by electronic filing on September 3, 2015, on Mr. Austin Jackson,

Attorney at Law, 112 East Line, Ste. 310, Tyler, Texas 75702.


                                        /s/ Michael J. West
                                      _________________________
                                      Michael J. West
                                      Assistant Criminal District Attorney
                                      SBOT# 21203300
                                      100 N. Broadway, 4th Fl.
                                      Tyler, Texas 75702
                                      (903) 590-1720
                                      (903) 590-1719 (fax)
                                      mwest@smith-county.com